17/273,744Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
2.    	Claims 1, 4 and 5 are allowed
Claims 2-3 are cancelled
Correction to referencing the same document to Heiko Schwarz as herein after being named Schwarz’1 and Schwarz’2 is acknowledged. 
The IDS of 07/11/2022 is acknowledged
Reasons for Allowance
3.    	The most representative prior arts to Heiko Schwarz et al., (hereinafter Schwarz) "Non-CE7: Alternative Entropy Coding for Dependent Quantization", Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, JVET-K0072-v2, July 10-18, 2018, pp. 1-17, fails to disclose each and every limitation claimed of the agreement reached over an Examiner’s proposed amendment reciting, (and similarly disclosed at claims 4-5);
Claim 1 (currently amended): A decoder for decoding encoded data, the decoder comprising: a decoding circuitry that decodes: 
(i) a significant coefficient flag, specifying whether a transform coefficient level is non-zero, 
(ii) a first absolute level greater flag specifying whether a parity level flag is present for a scanning position, in a case that a value of the significant coefficient flag is equal to one, 
(iii) the parity level flag specifying a parity of the transform coefficient level at the scanning position, only in a case that a value of the first absolute level greater flag is equal to one, 
(iv) a second absolute level greater flag specifying whether an absolute
(v) the absolute remainder syntax element specifying a remaining absolute value of the transform coefficient level, only in a case that a value of the second absolute level greater flag is equal to one, wherein 
the parity level flag is decoded before the second absolute level greater flag is decoded, 
the decoding circuitry derives a first absolute level value for the transform coefficient level by adding a second absolute level value to a product of two times a value of the absolute remainder syntax element, wherein the second absolute level value is a sum of (a) the value of the significant coefficient flag, (b)Application No. 17/273,744 a value of the parity level flag, (c) the value of the first absolute level greater flag, and (d) a product of two times the value of the second absolute level greater flag, and 
the first absolute level value is used for deriving the transform coefficient level.
A subsequent art search did not produce other relevant art dated prior to the effective filing date of the application.
Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622. The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
DRAMOS . KALAPODAS Primary Examiner Art Unit 2487
/DRAMOS KALAPODAS/